UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of the Securities and Exchange Act of 1934. Date of Report (Date of earliest event reported)October 25, 2007 AUTOLIV, INC. (Exact name of registrant as specified in its chapter) Delaware (State or other juris- diction of incorporation) 001-12933 (Commission File Number) 51-0378542 (I.R.S. Employer Identification No.) WorldTradeCenter, Klarabergsviadukten 70, SE-107 24 Stockholm, Sweden (Address of principal executive offices) Registrant's telephone number, including area code +46-8-587 20 600 Not Applicable (Former name or former address, if changed since last report) Item Results of Operations and Financial Condition On October 25, 2007 Autoliv, Inc. (the "Company") issued a press release announcing its financial results for the third quarter of 2007. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 7.01 Regulation FD disclosure; and Item 9.01 Financial Statements and Exhibits (c) EXHIBITS 99.1Press Release of Autoliv, Inc. dated October 25, 2007 reporting Autoliv, Inc.'s financial results for the third quarter of 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DateOctober 25, 2007 AUTOLIV, INC. (Registrant) /s/Lars A. SjöbringLars A. Sjöbring Vice President - Legal Affairs, General Counsel and Secretary
